Title: To Thomas Jefferson from Jean Jacques Dessalines, 23 June 1803
From: Dessalines, Jean Jacques
To: Jefferson, Thomas


          
            Monsieur Le Président,
            au quartier Général, habitation de Frere,Plaine du Cul de Sac, 23 Juin 1803.
          
          La Goelette des Etats-Unis (La Fédérale, Capitaine Neheniah Barr) forcee d’entrer dans le port du Petit Goave par nos chaloupes en Croisiere, m’offre l’honneur de vous Instruire des évenemens survenus dans notre malheureuse Isle depuis l’arrivée des Français et de la revolution qu’y a Occasionné la tirannie de leur gouvernement Oppresseur.
          Lassé de payer par l’effusion de tout notre sang le prix de notre aveugle fidelité à une métropole qui égorge ses enfans, le peuple de Saint Domingue, à l’éxemple des nations les plus sages, a secoué le Joug de la tirannie et juré l’expulsion de ses bourreaux.
          Déjà nos campagnes sont Purgées de leur aspect; quelques Villes leur restent encore, mais n’offrent plus rien à leur avide Rapacité.
          Le Commerce avec les états-Unis, Monsieur Le Président, présente aux immenses récoltes que nous avons en dépot et à celles plus riantes encore qui se préparent cette année, un débouché que nous reclamons des armateurs de votre Nation. Ses anciennes Relations avec St. Domingue ont dù la convaincre de la loyauté et de la bonne foi avec lesquelles ses bâtimens seront accueillis dans nos Ports.
          Le Retour de la Goelette la Fédérale lui prouvera nos dispositions actuelles.
          Veuillés, Monsieur Le Président, être persuadé de l’Empressement que je mettrai à Contribuer de toute l’autorité qui m’est Confiée à la sùreté des bâtimens des Etats-Unis et à l’avantage qu’ils retireont de nos échanges.
          Agrées, Monsieur Le Président, l’expression de la plus haute Consideration pour Votre personne.
          
            Dessalines
          
          
          Editors’ Translation
          
            
              Mister President,
              Headquarters, Frère plantation, Cul-de-Sac plain23 June 1803
            
            The American schooner The Federal, under Captain Nehemiah Barr, forced by our patrol boats to enter the port of Petit-Goâve, provides me the honor of informing you of the events that have occurred on our unfortunate island since the arrival of the French and the revolution caused in France by the tyranny of their oppressive government.
            The people of Saint-Domingue, tired of paying with our blood the price of our blind allegiance to a mother country that cuts her children’s throats, and following the example of the wisest nations, have thrown off the yoke of tyranny and sworn to expel the torturers.
            Our countryside is already purged of their sight. A few cities are still under their domination but have nothing further to offer to their avid rapacity.
            Commerce with the United States, Mister President, offers a market for the huge harvests we have in storage and the even more abundant ones that are now growing. Your country’s shippers are calling for it. Your nation’s long-standing relations with Saint-Domingue are evidence of the loyalty and good faith that await your ships in our ports.
            The return of the schooner The Federal will prove to your country our current disposition.
            Please be sure, Mister President, of the eagerness with which I will exert all my authority for the safety of the United States’ ships and the benefits they will reap from trading with us.
            Accept, Mister President, the expression of my highest consideration.
            
              Dessalines
            
          
        